Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached information disclosure statement have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).

Specification
The disclosure is objected to because of the following informalities:
At p. 3 line 21 “in□line” seems to be a typo. 
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 recites “co-oximeter”. From the instant specification, a p. 9 line 7, the term is “CO-oximeter”. A suggested edit is to use “CO-oximeter” for both the specification and claim(s) for consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braig (US 20090192367 A1; 7/30/2009; cited in IDS).
Regarding claim 1, Braig teaches a self-monitoring intravenous catheter system, comprising:
a catheter having a proximal portion and a distal end (Fig. 1);
a pump device coupled to the proximal portion of the catheter (Fig. 49; [0446]);
a set of sensors, including at least an oximeter and a pH sensor located at the distal end of the catheter (Fig. 49, blood chemistry sensor assembly 9119 and analyzer 9125; Fig. 50; [0448] “oxygen…pH”; [0458] “oxygen…pH”).
Regarding claim 2, Braig teaches wherein the set of sensors further includes a pressure sensor ([0131]; [0132] “pressure sensor 317”; [0138]).
Regarding claim 3, Braig teaches wherein the pressure sensor is located within the pump device (Fig. 10, pressure sensor unit 1011; [0162]) or at the distal end of the catheter ([0131]; [0132] “pressure sensor 317”; [0138]).
Regarding claim 5, Braig teaches wherein the oximeter and the pH sensor are combined in a single multi-modal sensor (Fig. 50; sensors are combined in a single element 9119).
Regarding claim 11, Braig teaches an alarm controller for a self-monitoring intravenous catheter system (Fig. 1), the alarm controller comprising:
at least one processor ([0127]; [0440]);
a sensor interface configured to receive signals ([0440]) from at least an oximeter and a pH sensor (Fig. 49, blood chemistry sensor assembly 9119 and analyzer 9125; Fig. 50; [0446]; [0448] “oxygen…pH”; [0458] “oxygen…pH”);
a nontransitory computer-readable medium having computer-executable instructions stored thereon which, in response to execution by the at least one processor ([0440]), cause the alarm controller to:
monitor the signals from at least the oximeter and the pH sensor (Fig. 49, blood chemistry sensor assembly 9119 and analyzer 9125; Fig. 50; [0446]; [0448] “oxygen…pH”; [0458] “oxygen…pH”); and
in response to determining that the signals indicate a failure of a catheter, cause an alert to be presented ([0457]; [0464]).
Regarding claim 12, Braig teaches wherein the sensor interface is further configured to receive signals from a pressure sensor, and wherein the instructions 
Regarding claim 14, Braig teaches a network interface ([0098] “network”), and wherein causing the alert to be presented includes transmitting an instruction via the network interface that causes presentation of the alert (Fig. 49; [0464]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig as applied to claim 1 above, in view of Conroy (US 20040206353 A1; 10/21/2004).
Regarding claim 6, Braig does not teach wherein the oximeter is a co-oximeter. However, Conroy teaches in the same field of endeavor ([0002]) that oxygen saturation can be measured with catheters with co-oximeter ([0016] “Oxygen saturation measured in a pulmonary artery by…fiber-optic pulmonary artery catheter (co-oximetry)”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig to include a co-oximeter as taught by Conroy because this is another method to measure oxygen saturation within blood with catheter ([0016]]; MPEP 2144.06 Substituting equivalents known for the same purpose). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig as applied to claim 11 above, in view of Ferren (US 20090156988 A1; 6/18/2009).
Regarding claim 13, Braig does not teach wherein monitoring the signals includes using fuzzy logic to analyze a combination of the signals. However, Ferren teaches in the same field of endeavor (Abstract; [0141]; [0147]) using fuzzy logic to analyze a combination of the signals ([0148]; [0263] “Fuzzy logic”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig to include using fuzzy logic as taught by Ferren because this enables processing of the signals ([0147]; [0263]). 

Claims 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig (US 20090192367 A1; 7/30/2009; cited in IDS) in view of Ferren (US 20090156988 A1; 6/18/2009), and further in view of Wheeler (US 20060111933 A1; 5/25/2006).
Regarding claim 19, Braig teaches a method of automatically monitoring a status of an intravenous catheter (Fig. 1), the method comprising:
receiving, by a processor of an alarm controller ([0127]; [0440]), a set of signals from at least one of a pH sensor and an oximeter (Fig. 49, blood chemistry sensor assembly 9119 and analyzer 9125; Fig. 50; [0446]; [0448] “oxygen…pH”; [0458] “oxygen…pH”).
Braig does not teach performing, by the processor, a fuzzy logic analysis based on the signals to determine a catheter status value. However, Ferren teaches in the 
The combination of Braig and Ferren does not teach wherein the fuzzy logic analysis comprises:
assigning fuzzy linguistic values to values indicated by the set of signals; and
determining the catheter status value based on the fuzzy linguistic values.
However, Wheeler teaches in the same field of endeavor (Abstract; Fig. 6 “O2 SAT, CENTRAL LINE PRESSURE…LIST OF POSSIBLE CRISIS”; [0281] “Intravenous failure”) assigning fuzzy linguistic values to values indicated by the set of signals ([0130]-[0131]; [0135]; [0303] “pH” “oximeter” “oxygen saturation”); and
determining the catheter status value based on the fuzzy linguistic values (Fig. 6; [0281]; [0297]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig and Ferren to include these features as taught by Wheeler because this enables diagnosis of possible equipment/catheter failure from measured signals (Fig. 6; [0278]; [0281]; [0297]).
In the combination of Braig, Ferren, and Wheeler, Braig teaches in response to determining that the catheter status value indicates failure of the catheter, causing, by the processor, an alert to be presented (Fig. 49; [0457]; [0464]).
Regarding claim 21, the combination of Braig, Ferren, and Wheeler teaches wherein the set of signals includes a signal from a pressure sensor (Braig [0131]; [0132] “pressure sensor 317”; [0138]; [0162]);
wherein the values indicated by the set of signals include a pH value ([0448] “oxygen…pH”; [0458] “oxygen…pH”), and wherein the fuzzy linguistic values include at least one of a pH high linguistic value, a pH medium linguistic value, and a pH low linguistic value (Wheeler [0303] “pH”; [0130]-[0131]; [0135] “qualifiers added to input attributes”; this is equivalent to the recited high, medium, and low);
wherein the values indicated by the set of signals include an oxygen saturation percentage (SO2) value (Braig [0448] “oxygen…pH”; [0458] “oxygen…pH”), and wherein the fuzzy linguistic values include at least one of an SO2 high linguistic value, an SO2 medium linguistic value, and an SO2 low linguistic value (Wheeler [0303] “oximeter” “SpO2” “oxygen saturation”; [0130]-[0131]; [0135] “qualifiers added to input attributes”; this is equivalent to the recited high, medium, and low); and
wherein the values indicated by the set of signals include a pressure value (Braig [0131]; [0132] “pressure sensor 317”; [0138]; [0162]), and wherein the fuzzy linguistic values include at least one of a pressure high linguistic value, a pressure medium linguistic value, and a pressure low linguistic value (Wheeler Fig. 6 “CENTRAL LINE PRESSURE”; [0303] “blood pressure arterial” “arterial blood pressure” “Pulmonary artery systolic pressure” “atrial mean pressure”; [0130]-[0131]; [0135] “qualifiers added to input attributes”; this is equivalent to the recited high, medium, and low).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig, Ferren, and Wheeler as applied to claim 19 above, and further in view of Bosque (US 5830135 A; 11/03/1998; cited in IDS).
Regarding claim 27, the combination of Braig, Ferren, and Wheeler does not teach wherein the fuzzy logic analysis further comprises:
determining a rate of change of at least one of the values indicated by the set of signals; and 
assigning a fuzzy linguistic value to the rate of change.
However, Bosque teaches in the same field of endeavor (Abstract) herein the fuzzy logic analysis further comprises:
determining a rate of change of at least one of the values indicated by the set of signals (Col. 4 lines 5-17); and 
assigning a fuzzy linguistic value to the rate of change (Col. 4 lines 20-34).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig, Ferren, and Wheeler to include these features as taught by Bosque because this leads to better signal analysis and results in fewer false alarms (Col. 5 lines 10-24).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig, Ferren, and Wheeler as applied to claim 19 above, and further in view of Benson (US 20020105428 A1; 8/8/2002).
Regarding claim 32, the combination of Braig, Ferren, and Wheeler does not teach storing a set of values for the set of signals as an old set of values;

receiving a new set of values for the set of signals;
assigning fuzzy linguistic values to the new set of values; and
determining the catheter stats value based on the fuzzy linguistic values of the old set of values and the fuzzy linguistic values of the new set of values.
However, Benson teaches in the same field of endeavor (Abstract; note this reference was cited by Ferren as a technique to be used [0263]) storing a set of values for the set of signals as an old set of values;
assigning fuzzy linguistic values to the old set of values (Fig. 1; Fig. 7);
receiving a new set of values for the set of signals (Fig. 2; Fig. 7-8; [0044]; [0063]);
assigning fuzzy linguistic values to the new set of values (Fig. 2; Fig. 7-8; [0044]; [0063]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig, Ferren, and Wheeler to include these features as taught by Benson because this enables a dynamically adaptive system for the fuzzy logic ([0008]; [0012]; [0064]).
The combination of Braig, Ferren, Wheeler, and Benson teaches determining the catheter status value based on the fuzzy linguistic values of the old set of values and the fuzzy linguistic values of the new set of values (Ferren [0263]; Wheeler Fig. 6; [0281]; [0297]).

Allowable Subject Matter
Claims 22, 24, 26, 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach the specific values/ranges of the signals as recited in claims 22, 24, 26, 28-31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burchman (US 8073517 B1) teaches a catheter with oximeter on distal end (Fig. 1, LED array 144 and photodetector 170; Col. 6 lines 5-32; Col. 2 lines 50-55; Col. 8 lines 48-54) and a CO-oximeter (Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792